                 Case 1:21-cr-00023-NONE-SKO Document 36 Filed 02/18/21 Page 1 of 3
AO 199A (Rev. 12/11- EDCA [Fresno]) Order Setting Conditions of Release                                          Page 1 of   3   Pages



                                      UNITED STATES DISTRICT COURT
                                                                          for the
                                                 Eastern District of California

UNITED STATES OF AMERICA,                                                 )
                              v.                                          )
                                                                          )             Case No.      1:21-cr-00023-001 NONE SKO
JATINBHAI NARESH BHAKTA,                                                  )


                                       ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant’s release is subject to these conditions:

(1) The defendant must not violate federal, state, or local law while on release.

(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
    any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
    the court may impose.

      The defendant must appear at:             United States District Court, 2500 Tulare Street, Fresno CA
                                                                                              Place



      on                                                            March 3, 2021 at 1:00pm
                                                                              Date and Time

      If blank, defendant will be notified of next appearance.

(5)   The defendant must sign an Appearance and Compliance Bond, if ordered.
Case 1:21-cr-00023-NONE-SKO Document 36 Filed 02/18/21 Page 2 of 3
                 Case
AO 199C (Rev. 09/08- EDCA1:21-cr-00023-NONE-SKO
                          [Fresno]) Advice of Penalties       Document 36 Filed 02/18/21PagePage 3 of
                                                                                             -�3�_ of 3 3                      Pages

                                       ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT (JATINBHAI NARESH BHAKTA):

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

       Violating any of the foregoing conditions of release may result in the innnediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.
       While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.
       It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.
       If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
       (I) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more -you will be fmed
             not more than $250,000 or imprisoned for not more than IO years, or both;
       (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years -you will be fmed not
             more than $250,000 or imprisoned for not more than five years, or both;
       (3) any other felony- you will be fined not more than $250,000 or imprisoned not more than two years, or both;
       (4) a misdemeanor- you will be fined not more than $100,000 or imprisoned not more than one year, or both.
       A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                               Acknowledgment of the Defendant

       I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions
set forth above.




                                                                                    Defendant's Signature




                                            Directions to the United States Marshal

                            ( X ) The defendant is ORDERED released after processing.



         February 18, 2021 @ 4:05 p.m.
Date: ___________
                                                                                  Judicial Officer's Signature
                                                          Dale A. Drozd, U.S. District Judge
                                                                                    Printed name and title




                   DISTRIBUTION:    COURT     DEFENDANT       PRETRIAL SERVICE      U.S. ATTORNEY          U.S. MARSHAL
